Title: From George Washington to William Livingston, 12 May 1778
From: Washington, George
To: Livingston, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 12th May 1778
                    
                    I was, a few days ago, honoured with yours informing me of the probable strength of Militia which might be collected in your State if called upon—This was a piece of information which I wanted more for my  guidance in future than for any sudden plan. There are several matters which render the drawing together a large Body of forces just at this time impracticable: The deranged State of the Commissary’s and Quarter Masr Generals departments, with which you are well acquainted, are sufficient obstacles. Every thing is doing to put the Qr. Mr. ship upon a proper and respectable footing, and I hope the new Commissary General, with the assistance of the States, will be able to make such arrangements, that we shall sometime hence be able to victual a very considerable Body of Men should any advantageous prospects, from drawing them together, present themselves. We know but little yet of the intentions of the Enemy or their expectations in respect to reenforcements and therefore cannot determine whether an offensive or defensive plan is to be adopted by us—I would therefore wish that some plan might be digested for calling out a given number of Militia, should there be occasion armed, and accoutred and in every respect ready for the feild upon the shortest notice. perhaps something similar to the minute Companies which were instituted at the commencement of this war might answer the purpose.
                    The late visit of the Enemy to Bordentown has fully verified my predictions of what would be the fate of the Frigates and other Vessels there. As soon as the Enemy had gotten full possession of the River, I urged the Gentlemen of the Navy Board to scuttle and sink the Frigates immediately. They objected to sinking them, at that time but said they would have them ballasted and ready to sink upon the approach of the Enemy. I then wrote them, that as they might depend the attack would be sudden, so they would find that those intrusted with the execution of the Business would not be able to effect it before the Enemy had possession of the Vessels. The event has proved it—Had Hulks of such bulk been sunk it would have taken a considerable time and much labor to have weighed them. Upon the first intimation of the design, I detatched Genl Maxwell with a strong party to endeavour to prevent it, but the mischief was done by the time he reached the Cross Roads and the Enemy had returned again. I am &c.
                